01/26/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: AF 11-0244


                                       AF 11-0244


                                                                     AN
IN RE RULES FOR ADMISSION
                                                                           R
TO THE BAR OF MONTANA                                             StatF,




      On January 5, 2021, this Court proposed revising Sections A(1), B(1)(a), H(1)(a),
and I(1) of the Temporary Rules for Admission to the Bar of Montana and announced that
it would accept written comments to the proposed revision for a period of 14 days.
      The Court did not receive any public comments within the time allotted. This Court
has concluded that good cause exists for the adoption of the revisions.
      The newly amended Sections of the Temporary Rules for Admission to the Bar of
Montana will read as follows:
      A. Purpose
         1. In light of the extraordinary circumstances created by the global pandemic of
             COVID-19, some candidates will be unable or unwilling to sit in person for
            the Montana Uniform Bar Examination and will choose to defer until the next
             administration of the exam, while other candidates who would have taken a
             sanctioned, portable Uniform Bar Examination in another state instead sat for
             a non-portable, remotely administered examination.


      B. Eligible Persons
         1. A recent graduate of law school is eligible for provisional admission to the
             Montana State Bar if he or she:
             a) Graduated from a law school accredited by the Arnerican Bar Association
                in the 18 months immediately preceding his or her application for
        provisional admission or sat for a non-portable, remotely administered
        examination in another state in 2020;
     b) Has been certified as fit to practice law by the Montana Commission on
        Character and Fitness;
     c) Has been certified by the dean of the law school from which he or she
        graduated as being of good character and comPetent legal ability;
     d) Has not failed a bar examination in any jurisdiction; and
     e) Has not been denied admission in any other jurisdiction.


H. Termination of Provisional Admission
   1. A person's provisional admission shall terminate immediately if, the
      provisionally admitted lawyer:
      a) does not sit for:
         i. either of the first two Montana Uniform Bar Examinaticins
            administered after June 17, 2020, if the provisionally admitted lawyer
            was unable or unwilling to sit for the Montana Uniform Bar
           Examination; or
         ii. any of the first three Montana Uniform Bar Examinations
             administered after June 17,2020,ifthe provisionally admitted lawyer
             did not sit for the Montana Uniform Bar Examination, but sat for a
             non-portable, remotely administered examination in another state in
             2020;
      b) fails the Montana Uniform Bar Examination; or
      c) is sworn in as a full member ofthe Montana Bar.


I. Automatic Expiration of These Rules
 1. Unless otherwise ordered by the Montana Supreme Court, these Temporary
    Rules of Admission to the Montana Bar will expire 60 days after the Board of
    Bar. Examiners releases the results of the third Montana Uniform Bar

                                    2
            Examination administered after the date these Rules are adopted by the
            Montana Supreme Court.
        2. The Montana Supreme Court may extend these Rules as required by the
            continuing public health emergency and, if necessary, will do so by further
            order.
             IT IS ORDERED that Sections A(1), B(1)(a), H(1)(a), and 41) of the
      Temporary Rules for Admission to the Bar of Montana are revised as set forth
      herein. The revisions are effective immediately.
      A copy ofthis Order shall be posted on the websites ofthe Montana Supreine Court
and the State Bar of Montana. The State Bar of Montana is further requested to give notice
of this Order and of its website posting of the Order in the next available issue of the
Montana Lawyer.
       The Clerk of this Court shall provide a copy of this Order to each District Court
Judge and each Clerk of the District Court. In addition, the Clerk of this Court is directed
to provide copies ofthis Order to the State Law Library, to Todd Everts and Connie Dixon
at Montana Legislative Services, to Chad Thomas and the Thomson Reuters Rules
department at Thomson Reuters, and to Patti Glueckert and the Statute Legislation
department at LexisNexis.
                  ,  14')--
      DATED this c...k, day of January, 2021.



                                                               Chief Justice




                                             3
¿91MJeJ_